Citation Nr: 1032718	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  00-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for idiopathic thrombocytopenia 
purpura (ITP), to include as secondary to non-Hodgkin's' 
lymphoma, Helicobacter pylori, prostate cancer, in-service 
chemical agent exposure and multiple vaccinations, and/or service 
connected psychophysiological GI reaction.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to January 
1966.  He also served in the active reserves from May 1982 to 
January 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Wilmington, 
Delaware Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was subsequently transferred to the RO in 
Philadelphia, Pennsylvania.

The Veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in November 2008.  
A transcript of this hearing is associated with the Veteran's 
claims folder.

The Board remanded this case in November 2007 and February 2009 
for additional evidentiary development.  The case has been 
returned to the Board for further appellate action.

In May 2010, the Board received the Veteran's revocation of The 
American Legion as his representative before VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the Introduction, the matter was previously before 
the Board in February 2009.  At that time, the Board determined 
that the November 2004 VA examination was inadequate for deciding 
the claim.  Specifically, the language used by the VA examiner 
was not definitive and included words like "suspected", 
"inconclusive", and "could not answer."  For these reasons, 
this claim was remanded in order that the Veteran might be 
scheduled for a new VA examination. In its February 2009 remand, 
the Board expressly directed that the VA examiner offer an 
opinion, in part, as to whether it was at least as likely as not 
that the Veteran's Helicobacter pylori first manifested during 
service or within a year of discharge and whether it was at least 
as likely as not that the Veteran's military service was related 
to the onset of Helicobacter pylori and the development or 
aggravation of ITP.  The examiner was to provide reasons and 
bases for all opinions expressed.  

The Board notes that the May 2009 VA examination with a July 2009 
addendum report indicated that the Veteran's ITP was related to 
non-Hodgkin's lymphoma and not to his Helicobacter pylori 
infection and that there was a temporal worsening of ITP during 
service.  Nonetheless, the VA examiner did not discuss whether 
the Veteran's ITP and Helicobacter pylori infection were related 
to his service.  A remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A 
further remand is mandated due to the RO/AMC's failure to follow 
the directives in the Board's remand.  Additionally, the Board 
notes that a claim seeking service connection for Helicobacter 
pylori has not been properly adjudicated and that April 2004 
correspondence by Dr. M. B. S. indicated that Helicobacter 
infections are associated with ITP.  Likewise, the Board notes 
that the May 2009 VA examiner indicated that the Veteran's ITP 
was related to non-Hodgkin's lymphoma and the Veteran has raised 
a claim seeking service connection for non-Hodgkin's lymphoma in 
June 2006 that has not yet been adjudicated by the RO.  
Additionally, the evidence of record included a March 1990 record 
that indicated that the Veteran's ITP was secondary to a prostate 
problem and the Veteran has raised a claim seeking service 
connection for a prostate disorder (claimed as prostate cancer) 
in June 2006 that also has not yet been adjudicated by the RO.  
The matters of entitlement to service connection for non-
Hodgkin's lymphoma, Helicopter pylori, and a prostate disorder 
are inextricably intertwined with that of service connection for 
ITP and must be adjudicated prior to a determination on the ITP 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, the Board also notes that the Veteran has provided 
alternative theories entitlement.  Specifically, he asserts that 
ITP was secondary to his service connected GI problems, or 
secondary to his in-service multiple vaccinations or exposure to 
chemical agents.  Thus, the Board finds that the new examination 
must address whether the Veteran's ITP is related to a service-
connected condition, or in-service vaccinations or exposure to 
chemical agents.  38 C.F.R. § 3.159.  The RO/AMC has not provided 
the Veteran notice of the information and evidence needed to 
substantiate and complete a claim of entitlement to secondary 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  Such notice must be provided.  
38 U.S.C.A. §§ 5103, 5103A.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following action:

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notice obligations have 
been satisfied in accordance with the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002) 
and any other applicable legal precedent, by 
issuing a VCAA notice letter.  Such notice 
should apprise the Veteran of the evidence 
and information necessary to substantiate his 
de novo claim of entitlement to service 
connection for Helicopter pylori, non-
Hodgkin's lymphoma, and a prostate disorder, 
including as due to herbicide exposure and 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information.  38 U.S.C.A. §  5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). The notice should also 
provide the Veteran with the evidence 
required to substantiate a claim for 
secondary service connection.  38 C.F.R. § 
3.310.  


2.  VA should undertake any development 
deemed necessary and adjudicate the Veteran's 
issues of entitlement to service connection 
for non-Hodgkin's lymphoma and a prostate 
disorder as due to Herbicide exposure, and 
Helicobacter pylori and ITP.

3.  When the above actions have been 
accomplished, schedule the veteran for a VA 
medical examination.  The appropriate 
examiner(s) should review the Veteran's 
medical evidence and entire claims file, 
including, but not limited to: March 1990 
correspondence by Dr. M. B. S, the March 2002 
VA medical opinion request, the March 2002 VA 
examination report, the November 2002 and 
December 2002 VA examination report 
addendums, the April 2004 private medical 
statement, the October 2004 VA medical 
opinion request and the November 2004 VA 
examination report, the May 2009 VA 
examination report and July 2009 addendum, as 
well as the evidence referred to in them.  
The examiner(s) must provide opinions 
responding to the following:

(a) Does the Veteran currently have a 
Helicobacter pylori infection, non-Hodgkin's 
lymphoma, a prostate disorder (prostate 
cancer), and/or idiopathic thrombocytopenia 
purpura (ITP)?

(b) If Helicobacter pylori infection is 
diagnosed, please indicate whether it is as 
least as likely as not (a 50% or better 
probability) related to (was caused or 
aggravated by) the Veteran's service, or 
within a year of discharge, or during his 
active duty for training periods in the Air 
Force Reserves, or to his service connected 
psychophysiological GI reaction.

(c) If a non-Hodgkin's lymphoma is diagnosed, 
please indicate whether it is as least as 
likely as not (a 50% or better probability) 
related to (was caused or aggravated by) the 
Veteran's service, or within a year of 
discharge, or during his active duty for 
training periods in the Air Force Reserves.  

(d) If a prostate disorder (prostate cancer) 
is diagnosed, please indicate whether it is 
as least as likely as not (a 50% or better 
probability) related to (was caused or 
aggravated by) the Veteran's service, or 
within a year of discharge, or during his 
active duty for training periods in the Air 
Force Reserves.  

(e) If ITP is diagnosed, please indicate 
whether it is as least as likely as not (a 
50% or better probability) related to (was 
caused or aggravated by) the Veteran's 
service, or during his active duty for 
training periods in the Air Force Reserves, 
or to any service connected condition.  Also, 
if the examiner determines that there is a 
relationship between the Veteran's Helicopter 
pylori, non-Hodgkin's lymphoma, and/or 
prostate disorder and his service, then the 
examiner should opine whether it is at least 
as likely as not that these disorders caused 
or aggravated his ITP.  

Reasons and bases for all opinions expressed 
should be provided and a discussion of the 
veteran's documented medical history and his 
assertions would be helpful to the Board.

4.  To help avoid future remand, the VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



